Citation Nr: 0200045	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  95-42 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed defective 
hearing.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to July 
1970.  The veteran also had subsequent service in the 
Reserve.  

The case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the RO.  

In September 1997, the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran's currently demonstrated disability 
manifested by a high frequency hearing loss in the right ear 
is shown to be the likely result of the exposure to acoustic 
trauma in service.  

2.  The veteran currently is not shown to have left ear 
hearing disability for VA compensation purposes.  

3.  The veteran currently is shown to suffer from tinnitus 
that is as likely as not the result of the now service-
connected hearing loss due to acoustic trauma exposure.  



CONCLUSIONS OF LAW

1.  The veteran's right ear hearing disability is due disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102 
3.303, 3.385 (2001).

2.  The veteran's claim of service connection for a left ear 
hearing disability must be denied by operation of law.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.385 (2001).

3.  By extending the benefit of the doubt to the veteran, his 
tinnitus is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102 3.303, 3.385 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  

However, because of the favorable action taken hereinbelow, 
the Board finds that further development in this regard is 
not required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).  

The regulations indicate that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2001).  

A careful review of the service medical records shows that 
the veteran's hearing was within normal limits at the time of 
his pre-induction physical examination in February 1968.  

The physical examinations in July 1970, July 1973, January 
1975 and April 1976 also showed the veteran's hearing to be 
within normal limits based on audiometric testing and 
whispered voice testing.

An October 1982 examination in conjunction with Reserve 
service shows the results of audiometric testing, pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
5
10
30
40
LEFT
10
5
10
5
5
10

Mild high frequency hearing loss, right ear was noted.  
Hearing in the left ear was within normal limits.  

The veteran's DD Form 214 notes that his MOS during active 
service was that of auto mechanic.  The veteran was awarded 
the Combat Action Ribbon (CAR).  

In a statement dated on July 6, 1995, a private doctor 
reported that the etiology of the veteran's tinnitus was a 
high tone hearing loss that was due to noise exposure.  

The veteran's private doctor also noted that it did not seem 
that he had had sufficient noise levels in private industry, 
but had "significant noise exposure" during service.  The 
doctor opined that the veteran's hearing loss was due to 
noise exposure in service.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 1996.  The veteran testified that 
he was exposed to diesel engine noise, aircraft noise and 
weaponry noise in the Republic of Vietnam.  

The veteran reported that the ringing in his ears had become 
progressively worse over the years, and that he first sought 
treatment about two years prior.  

The case was remanded back to the RO for further development 
in September 1997.  The Board pointed out that hearing acuity 
was not considered impaired for purposes of an award of 
service connection unless audiometric test results, including 
speech recognition scores, had reached a certain level.  As 
the appropriate test results had not been obtained up to that 
point, the Board determined that a VA audiometric examination 
was appropriate.  

The VA audiological examination, performed in May 1999, noted 
that the veteran had hearing findings of pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
40
LEFT
20
15
25
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  

The diagnosis was that of normal hearing sensitivity through 
3000 Hz, with a mild sensorineural hearing loss in the high 
frequencies in the right ear.  The left ear was within normal 
limits.  Word recognition abilities were excellent 
bilaterally.  The examiner opined that the right ear hearing 
loss was likely caused by acoustic trauma exposure in service 
as the pattern of hearing loss was consistent with noise 
exposure.  The VA examiner noted that the left ear was within 
normal limits.  

The veteran submitted a statement to the RO in February 2000 
in which he asserted that no hearing tests were performed at 
his physicals conducted in July 1970 and June 1971.

In this case, the Board finds that the current medical 
evidence tends to show that the veteran's right ear hearing 
disability was likely a result of noise exposure in service.  

In particular, both a private and VA doctor have opined that 
the veteran's right ear high frequency hearing loss was 
consistent with noise exposure during service.  

In addition, the veteran's private doctor has also opined 
that the veteran's tinnitus was caused by the hearing loss.  
The VA examiner; however, opined that the veteran's tinnitus 
was not related to noise exposure in service. 

Based on its review of the entire record, including the July 
1995 nexus opinion, the Board finds that the evidence is in 
relative equipoise in this case in showing that it is as 
least as likely as not that the veteran has current tinnitus 
related to the hearing loss due to acoustic trauma exposure 
likely sustained as a result of the combat service.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board finds that service 
connection is warranted for hearing loss of the right ear and 
for tinnitus.  

With regard to the left ear, however; the medical evidence of 
record does not show a current left ear hearing loss within 
the definition of hearing loss for VA compensation purposes.  
See 38 C.F.R. § 3.85 (2001).  

In a case such as this one, where the law and not the 
evidence is dispositive, the claim of service connection for 
hearing loss, left ear, must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for a right ear hearing disability is 
granted.  

The claim of service connection for a left ear hearing loss 
is denied.  

Service connection for tinnitus is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



